KENNEDY, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of the majority opinion except parts 11(B)(2) and 11(B)(4).
First, in part 11(B)(2), the court affirms the District Court’s finding that Metro had violated the 1982 consent judgment by failing to promote plaintiff to Rabies Control Officer III. Defendant argued that no promotions to Rabies Control Officer III were available after plaintiffs reinstatement. In its order denying defendant’s motion for stay of judgment, the District Court stated “it was Defendant’s unlawful conduct that resulted in Plaintiff being terminated, and Defendant should not be rewarded for taking actions during Plaintiffs illegal termination which then made it ‘impossible’ for Defendant to comply with the Court’s Order.”
These promotions — one of someone with more seniority and the other two, one black and one white — were made before entry of the consent judgment, a judgment entered without any finding that the termination was *1120illegal but by consent without any admission of liability.1
The relevant portion of the Order, of which Metro had been found in contempt, orders Metro to
B. Provide Mr. Harrison with any on-the-job training necessary to perform efficiently in the position and for promotion to the position of Rabies Control Officer III upon such position becoming available and Mr. Harrison meeting the qualifications therefor.
This provision does not entitle Mr. Harrison to a promotion; it conditions such a promotion on a Rabies Control Officer III position becoming available and Mr. Harrison being found to hold the requisite qualifications. Indeed, if Harrison had the qualifications for that office, there would be no need to give him the training. Thus, to the extent the District Court found this provision entitled Mr. Harrison to a promotion, it was in error.
Moreover, the District Court made no factual findings that Metro somehow violated this provision of the Order by promoting white employees immediately before the Order took effect. In the section of its opinion entitled “Factual Findings,” the District Court merely noted that “[t]wo employees with less seniority than Mr. Harrison ... were promoted to Rabies Control Officer III positions.” There is no acknowledgement that these promotions occurred before the consent decree was signed. Likewise, in its “Conclusion of Law” section, the District Court wrote: “Mr. Harrison ... was never promoted to a Rabies Officer III position. Notably, employees junior to Mr. Harrison served in the position of Rabies Control Officer III....”
There is no legal or factual basis to find that Metro violated the consent judgment by these earlier promotions. Since the District Court gave no remedy for the failure to promote plaintiff to Rabies Officer III except to continue the requirement that plaintiff be trained for future promotions, the court’s error might be found to be harmless. However, to the extent that it may have included its erroneous conclusion regarding these pri- or promotions in resolving other issues and particularly the issue of pretext, I would require the District Court to reconsider that issue anew on remand.
Second, while I agree with the majority that there is evidence to support the District Court’s finding of discrimination in defendant’s treatment of plaintiffs paper errors, and therefore in his firing, I cannot agree that the District Court was entitled to compare plaintiffs treatment under the clean slate policy with the treatment of persons with accidents before the clean slate policy unless there is some claim — which there is not — that the adoption of the clean slate policy was discriminatory.
Plaintiffs driving infractions occurred after the introduction of the clean slate policy. He was not, therefore, similarly situated in all respects. Under the policy, he could be fired for four accidents. Under the policy, Mr. Rhodes could not be fired. His earlier accidents were wiped clean. Thus, while the court was entitled to compare the treatment of Rhodes with respect to other infractions versus the treatment of plaintiffs errors, it was not, in my opinion, entitled to compare the driving infractions.
I would set aside the above findings and remand for further consideration by the District Court.

. There is no claim and no indication in the record that plaintiff was unaware of those promotions at the time he settled his earlier discharge case and entered into the consent judg-merit. These contempt proceedings were brought more than ten years after the 1982 consent judgment.